Citation Nr: 1016619	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-26 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Evaluation of posttraumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployment (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1969 until 
August 1970.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a June 2005 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Portland, Oregon.


FINDINGS OF FACT

1.  Hepatitis C was not manifest during service and is not 
related to service.

2.  PTSD has been productive of mild occupational and social 
impairment, anxiety, panic attacks, and chronic sleep 
impairment.

3.  The Veteran's service connected posttraumatic stress 
disorder (PTSD), rated as 30 percent disabling, does not 
preclude the Veteran from obtaining and retaining 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for a disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.130, Diagnostic Code 9411 (2009).

3.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.400, 4.16 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's PTSD claim arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 
06-2723 (Vet. App. January 26, 2009).  Therefore, no further 
notice is needed under VCAA.

The Board acknowledges that, with respect to the Veteran's 
claims of service connection and TDIU, complete notice was 
not issued prior to the adverse determination on appeal.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
VA found lacking in the claimant's presentation."  Rather, 
such notice errors may instead be cured by issuance of a 
fully compliant notice, followed by readjudication of the 
claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in January 2005, April 2005, and May 2008 that 
fully addressed all notice elements.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the division of responsibility between VA 
and a claimant in developing an appeal.  Therefore, the 
Veteran was "provided the content-complying notice to which 
he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Furthermore, the claims were readjudicated with the issuance 
of a Supplemental Statement of the Case in June 2008.  
Neither the Veteran, nor his representative, have indicated 
any prejudice caused by this timing error, and the Board 
finds no basis for finding prejudice against the Veteran's 
appeal of the issues adjudicated in this decision. See 
Shinseki v. Sanders, 129, S. Ct. 1696 (U.S. 2009).

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Service treatment records have been obtained 
as have records of VA treatment.  Records from the Veteran's 
private physician have also been obtained.  Furthermore, the 
Veteran was afforded a VA examinations in April and May 2005 
during which examiners were provided with the Veteran's 
claims file for review, the Veteran's history was taken down, 
lay evidence was considered, and the conclusions reached, 
based on examination of the Veteran, were consistent with the 
record.  The examinations are found to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  Furthermore, the Board notes that the 
Veteran requested a hearing before a Member of the Board, but 
did not attend the scheduled hearing in February 2010.  The 
Board has carefully considered such statements and concludes 
that no available outstanding evidence has been identified.  
Additionally, the Board has reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection

The Veteran claims entitlement to service connection for 
hepatitis C.  Veterans are entitled to compensation from VA 
if they develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service). To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 
F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of 
any one element will result in the denial of service 
connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006).

In the case of any Veteran who engaged in combat with the 
enemy in active service during a period of war, VA shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the Veteran.  Service-connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 2002).  

The Board finds that the Veteran's testimony is consistent 
with the time, place and circumstances of his service and to 
that end the Board accepts his testimony as credible to the 
extent that he was exposed to blood during a mortar attack.  
38 U.S.C.A. § 1154(b) (West 2002); see also Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  We accept exposure to 
blood; however, he has not presented satisfactory lay 
evidence or other evidence of exposure to hepatitis C.  At 
best, there was a risk factor.  The evidence is not otherwise 
satisfactory as he has not presented a factual foundation for 
establishing exposure to a particular virus.

The Veteran claims that he was exposed to the blood of 
another solder following a mortar attack on the barracks in 
which he was sleeping.  Service personnel records confirm 
that the Veteran participated in combat, however, in this 
case, the clear and convincing evidence of record 
demonstrates that the Veteran did not suffer the claimed 
hepatitis C injury during combat or at any time in service.  
Id.

The Veteran's service treatment records reflect no history of 
blood exposure, but do indicate that in April 1970 the 
Veteran fell while playing basketball and incurred a one 
quarter inch laceration to his right arm, requiring sutures.  
The remaining service treatment records do not indicate any 
exposure to bodily fluids or signs referable to hepatitis C.

Following separation from active service in August 1970, 
March 2005 testing showed serum glutamic oxalo-acetic 
transaminase and serum glutamate pyruvate transaminase enzyme 
liver levels to be less than 1.5 times the normal level, 
according to the interpretation of a VA examiner in May 2005.

On VA examination in May 2005, the Veteran reported that he 
had been in a motorcycle accident in 1971, one year after 
separation, which resulted in numerous fractures and required 
a blood transfusion.  He gave a history of intranasal cocaine 
use also dating to the time of the accident.  The Veteran 
denied intravenous drug use.  The examiner determined that 
the Veteran's hepatitis C was clinically inactive.  Liver 
function tests were normal except for one slightly elevated 
serum glutamic oxalo-acetic transaminase.  The Veteran was 
diagnosed with hepatis C.  After a review of the claims file, 
which included the Veteran's statements regarding inoculation 
by "air gun" and in-service exposure to blood, the examiner 
determined that the Veteran's hepatitis C was likely due to a 
transfusion in 1971.

In his February 2005 claim of entitlement to service 
connection for hepatitis C, the Veteran indicated that he was 
first diagnosed with the disease at the Portland VA Medical 
Center.  In March 2005 a search of that facility revealed 
that there were no progress notes of record.
 
In considering the lay and medical history as detailed above, 
the Board notes that the Veteran is competent to give 
evidence about what he has experienced.  See Layno v. Brown, 
6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that in 
certain situations, lay evidence can even be sufficient with 
respect to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation. Barr v. Nicholson, 21 Vet. App. 303 
(2007).

In the present case, the Veteran's hepatitis C is not capable 
of lay observation and thus the Veteran is not competent to 
diagnose the disorder.  Symptoms, however, are capable of lay 
observation, and to that end the Veteran's statements 
constitute competent evidence.  In this case, however, the 
Veteran has not claimed any active symptoms and according to 
the VA examiner in May 2005, no symptomatology is present to 
report.  More specifically, he has not established that he 
noticed manifestations of hepatitis C during service or that 
there was continuity. 

The Veteran has claimed two forms of in-service exposure.  
First he states that he was exposed to the blood of another 
solder while carrying him after he was wounded during an 
attack.  Accepting the Veteran's testimony is accurate, no 
evidence has been produced to indicate that the Veteran 
contracted hepatitis C through such exposure or that the 
blood he was exposed to was itself infected.  Next, the 
Veteran's representative advanced that the Veteran may have 
been exposed to hepatitis C while being inoculated at 
induction through the use of an "air gun."  In his 2005 
examination of the Veteran, the VA examiner implicitly 
considered and rejected such exposure when he reviewed the 
Veteran's claims file.

At this time, the evidence tends to establish that the 
appellant has hepatitis C.  The more probative evidence 
establishes that the most likely cause or causes are post 
service events, to include a transfusion.  We believe that 
the opinion of a skilled medical professional, that has 
considered all the known risk facts, is far more probative 
than the opinion of a layman.  We again note that the 
appellant had in-service risk factors; however, the more 
probative evidence establishes that the etiology is a post-
service event. 

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Rating on Appeal

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2009).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board notes that the Veteran's claim of 
entitlement to higher rating for PTSD is an appeal from the 
initial assignment of a disability rating in June 2005.  When 
a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (noting that staged ratings are assigned at the time 
an initial disability rating is assigned).  In Hart v. 
Mansfield, the Court extended entitlement to staged ratings 
to claims for increased disability ratings where "the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 
505, 511 (2007).  Here, the disability has not significantly 
changed and a uniform evaluation is warranted.

In the rating decision on appeal, the Veteran was awarded 
service connection for PTSD and granted an evaluation of 30 
percent effective January 1, 2005.  The Veteran's PTSD is 
rated under 38 C.F.R. § 4.130 Diagnostic Code (DC or Code) 
9411, which is evaluated under the general rating formula for 
mental disorders.  See 38 C.F.R. § 4.130.  Under this general 
rating formula, a 30 percent evaluation requires a showing of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  38 
C.F.R. § 4.130, DC 9411 (2009).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); or the inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  Id.

In evaluating the Veteran's level of disability, the Board 
has considered the Veteran's Global Assessment of Functioning 
(GAF) scores as one component of his overall disability 
picture.  GAF is a scale used by mental health professional 
and reflects psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  The scale may be relevant in evaluating mental 
disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).

GAF scores of 71 to 60 represent some mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful relationships.

Treatment notes from March through May 2005 indicate that the 
Veteran had symptoms of avoidance, poor concentration, 
difficulty making decisions, repetitive checking on tasks, 
fearfulness, tension, restlessness, hopelessness, and loss of 
interest in things.  The Veteran endorsed a history of panic 
attacks and it was suggested that he may have problems with 
drug and alcohol abuse.

In April 2005, the Veteran underwent a VA examination 
regarding his PTSD.  The Veteran reported that he and his 
wife were homeless, living in a borrowed camper.  He reported 
having been married three times, once for three years, once 
for 16 years, and now his current marriage.  He reported 
difficulty showing affection towards family members, chronic 
anger, chronic sleep disturbance, and concentration problems.  
The Veteran endorsed a history of cocaine, methamphetamine 
and marijuana abuse, but that abuse had been in remission for 
seven years.  The Veteran reported a history of intentional 
isolation from others, but that he had a good relationship 
with his current wife.  Objectively, the Veteran was 
cooperative, casually dressed, adequately groomed and well 
oriented to person, place and time.  There was no evidence of 
hallucinations, delusions, or significant cognitive 
impairment.  The Veteran admitted to suffering from suicidal 
ideations, but without a specific plan.  The Veteran 
complained of chronic anxiety and displayed a restricted 
range of affect.  The examiner noted that PTSD symptoms were 
a mild overall occupational impairment.  The Veteran avoided 
stimuli and had mild social and emotional impairment due to 
his PTSD.  His GAF score was assessed as 62.

The Secretary, acting within his authority to "adopt and 
apply a schedule of ratings," chose to create one general 
rating formula for mental disorders.  38 U.S.C. § 1155; see 
38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one 
general formula to be used in rating more than 30 mental 
disorders, there can be no doubt that the Secretary 
anticipated that any list of symptoms justifying a particular 
rating would in many situations be either under- or over-
inclusive.  The Secretary's use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to 
the severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each veteran and disorder, and the effect of 
those symptoms on the claimant's social and work situation. 
This construction is not inconsistent with Cohen v. Brown, 10 
Vet. App. 128 (1997).  The evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV.  See 38 C.F.R. § 4.126.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in the diagnostic code, the 
appropriate, equivalent rating will be assigned.  Mauerhan v. 
Principi, 16 Vet. App. 436 (1992).

After a careful review of the record, the Board finds the 
Veteran's PTSD disability to be no more than 30 percent 
disabling.  The current 30 percent evaluation contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  38 
C.F.R. § 4.130, DC 9411 (2009).

In order to warrant a higher evaluation, there must be 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  See 38 C.F.R. § 4.7.

In this case, the Veteran has been shown to have occupational 
and social impairment, anxiety, panic attacks, and sleep 
impairment, consistent with the rating criteria of a 30 
percent evaluation.  However, the Veteran's occupational and 
social impairment has been described as mild, he does not 
have circumstantial, circumlocutory, or stereotyped speech 
and his ability to communicate appears unaffected.  
Particularly informative of the Veteran's level of disability 
is a GAF score of 62, indicating mild overall symptoms and 
that the level of disability does not reach 50 percent as 
defined under the DC 9411.

The Veteran's testimony is credible and he has been 
consistent in reporting symptomatology.  However, even when 
accepted as true, his testimony does not provide a basis for 
an evaluation higher than 30 percent under DC 9411.

The Board is fully aware that the Veteran has had suicidal 
thoughts, however, even when considering such factor, the 
overall degree of impairment has been described as mild and 
productive of a GAF score of 62.  In light of the cumulative 
evidence, the suicidal ideation does not provide a basis for 
a higher evaluation.

Based on the foregoing, the Board concludes that the 
Veteran's PTSD disability has been 30 percent disabling 
throughout the period on appeal.  As the preponderance of the 
evidence is against the claim, there is no doubt to be 
resolved.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).  The first question is whether 
the schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115.   If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  If the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
governing norms.  If the Veteran's disability picture meets 
the second inquiry, then the third step is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for determination and assignment of an extraschedular 
rating is not warranted.

TDIU

A total rating based on individual unemployability due to 
service-connected disabilities may be granted if the service-
connected disabilities preclude the Veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2009).
 
Marginal employment shall not be considered substantially 
gainful employment, and generally shall be deemed to exist 
when a veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person. Marginal 
employment may also be held to exist, on a facts-found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold. 
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a) (2009).

The central inquiry is, "whether the [V]eteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420-21 (1999).  A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.

The Veteran's only currently service connected disability is 
PTSD.  On VA examination in April 2005, it was indicated that 
the Veteran's PTSD caused mild social, occupational and 
emotional impairment, but that he was not unemployable due to 
the disorder.  The examiner opined that the Veteran's primary 
occupational impairment was caused by symptoms of congestive 
heart failure.  

In May 2005 the Veteran underwent VA examination by a 
different examiner.  It was noted that the Veteran had 
dilated cardiomyopathy, as well as some ischemia and chronic 
atrial fibrillation.  His left ventricular ejection fraction 
was 31 percent and the examiner indicated the condition of 
his heart likely made him unemployable.  Based on a review of 
the Veteran's claims file, including the report of 
examination in April 2005, the examiner concluded that the 
Veteran's depression and PTSD did not cause him to be 
unemployable.

The Board notes that in his March 2005 claim of entitlement 
for TDIU, he stated that the reasons for his unemployment 
were PTSD and a "heart condition."  To the extent that the 
Veteran has been consistent in reporting his level of 
symptomatology, the Board finds his statements to be 
credible.  However, the unbiased opinions of trained medical 
professionals indicating that the Veteran's heart disorder, 
and not his PTSD, causes his unemployability, are more 
probative than the lay statements of the Veteran.

Section 4.16(b) states that a veteran who is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled. 38 C.F.R. § 4.16(b) (2009).  This is true even 
where the Veteran fails to meet the percentage standards set 
forth in section 4.16(a).  In this case, even if the Veteran 
met the percentage requirements of 38 C.F.R. § 4.16(a), 
referral to the Director, Compensation and Pension Service, 
for extra-schedular consideration is not called for as the 
Veteran's inability to obtain or retain substantially gainful 
employment is due to his non-service connected heart 
disorder, and not a service connected disability.  Id.

Based on the foregoing, the Board concludes that the 
Veteran's service connected disorder, PTSD, does not render 
him unable obtain or retain substantially gainful employment, 
and he is not entitled to a total rating based on 
unemployability.  As the preponderance of the evidence is 
against the claim, there is no doubt to be resolved.   38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).




ORDER

Service connection for hepatitis C is denied.

A higher evaluation for PTSD, currently rated as 30 percent 
disabling, is denied.

TDIU is denied.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


